TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00459-CV


                                         J. E., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


            FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-14-007208, THE HONORABLE JAN SOIFER, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on August 20, 2018. On August 22, 2018,

this Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a satisfactory response by September 4, 2018, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: September 14, 2018